Citation Nr: 1715723	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to September 1969 including service in the Republic of Vietnam from March 1967 to March 1968 and in Germany from May 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, a Travel Board hearing was conducted before the undersigned Veteran Law Judge (VLJ).  A transcript of this hearing has been added to the record.

In September 2015, the issue of entitlement to service connection for sleep apnea was remanded by the Board.  The claim has returned to the Board for appellate review.


FINDING OF FACT

The Veteran's current sleep apnea, diagnosed in February 2009, was not incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining the evidence necessary to substantiate a claim but is not required to provide assistance if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, of the evidence is to be provided by the claimant and which part if any, VA will attempt to obtain on behalf of the claimant.

In this case, the RO sent the Veteran a notice letter in July 2009 which satisfied the duty to notify.

The Veteran was provided a VA examination in connection with the claim in December 2015.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App.303, 312 (2007).  The VA examiner took into consideration the in person examination findings, all medical records and the Veteran's statements regarding the claimed disability when preparing the examination report.  Thus the Board finds the examination report sufficient.  Additionally, the RO fully or at least substantially complied with the September 2015 Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's service treatment records, VA medical treatment records, and available private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  There is no indication on the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication of any failure on the part of the VA to provide additional notice or assistance, the VA has met its duty to assist and notify.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative values of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson V. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the Veteran.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. At 54.

In this case, private medical evidence dated in February 2009 shows that the Veteran underwent a diagnostic sleep study which resulted in the examiner's impression of severe obstructive sleep apnea with severe oxyhemoglobin desaturation.  Based on this evidence, the Board finds that the Veteran does have a current disability of sleep apnea.  The remaining question with regard to his claim for service connection is whether this disability had its onset in active duty or is otherwise the result of a disease or injury incurred in active duty.

Service treatment records do not show any complaints or findings relevant to sleep apnea or any sleep disorder or condition.  The Veteran contended in a statement dated in March 2015 that he has had symptoms of loud snoring, interrupted breathing and a lack of adequate sleep dating back to shortly after his discharge from service.  He testified at his hearing before the Board in July 2015 that his bunkmates in service joked that he snored in his sleep and sounded like "a buzz saw" and that one fellow service member said it sounded as if he were gagging on something.  He indicated that he sought treatment in 2009 because his wife told him he was constantly snoring and that he needed to do something about it.  He also testified that his brother mentioned that after the Veteran came back from Vietnam in the 1970s, that the Veteran was snoring a lot.  In this regard, in January 2016, the Veteran's brother provided a statement asserting that they had both served in Vietnam and, upon returning home, they shared a bedroom, and he noticed that the Veteran would stop breathing or be gasping for air in his sleep.  

A VA examination was performed in December 2015, and the VA examiner opined it was less likely than not that the Veteran's obstructive sleep apnea was caused by or incurred in active duty military service.  The examiner took into account the Veteran's complaints of snoring and his reports of others, including his wife, having noted snoring and apneic episodes.  The examiner also reviewed the service treatment records, private medical records, and VA medical records in the Veteran's electronic claims folder, and noted the diagnosis of sleep apnea made in February 2009 as a result of the private diagnostic sleep study.  

As a rationale for her conclusion that it was less likely than not that the Veteran's obstructive sleep apnea was caused by or incurred in active duty military service, the VA examiner noted that obstructive sleep apnea occurs due to passive collapse of the oro- and/or nasopharynx during inspiration while asleep.  It is caused by anatomical abnormalities such as obesity, enlarged tonsils, low soft palate, as well as neuromuscular disorders, and alcohol or other sedative use before bedtime.  The examiner noted that additional risk factors included advancing age, male gender, smoking, and family history.  Although the examiner considered the Veteran's complaints of snoring and his reports of others who had noted his snoring and apneic episodes, she noted that there were no supporting documents of sleeping difficulties-such as disrupted sleep, daytime drowsiness, and snoring-during service or immediately after active duty.  Given the known risk factors for sleep apnea and noting that the first formal diagnosis of sleep apnea was in February 2009, the examiner indicated that it was more likely that the Veteran's sleep apnea was due to advancing age, male gender, and obesity, and less likely that it had had its onset while he was on active duty.

The Board notes that, although the Veteran's and his brother's statements about the Veteran's snoring during and shortly after service in the late 1960s and early 1970s constitute competent evidence of snoring, those statement are not competent evidence of the existence of the disability of sleep apnea at that time.  Competent lay evidence is any evidence not requiring that the Veteran or witness have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Thus, the statements of the Veteran and his brother are competent evidence as to snoring but not as to the actual sleep disorder of sleep apnea.  This is so because sleep apnea, as distinguished from snoring, cannot be observed through the use of one's senses but rather it requires a sleep study conducted by a medical professional using special equipment in order for a diagnosis of it to be ascertained.  The Veteran and his brother would need the requisite education, training, and knowledge in order to provide a competent diagnosis of sleep apnea.  

Therefore, the Board has assigned more probative weight to the opinion of the VA examiner who considered the Veteran's history of snoring but nevertheless found that it was more likely that the Veteran's sleep apnea was due to advancing age, male gender, and obesity, and less likely that it had had its onset while he was on active duty in the 1960s.  The examiner's opinion is consistent with the risk factors that she outlined for sleep apnea, and it is also consistent with findings in the report of the private physician who conducted the sleep study in February 2009.  In that report, the private doctor noted that the Veteran was a 62 year old male who was 5 feet 8 inches tall and 210 pounds with a body mass index (BMI) of 31.7 which was "normal/elevated."  Among the private doctor's recommendations was to "encourage weight loss."

Based on these medical reports, the Board finds that the Veteran's current sleep apnea, diagnosed in February 2009, was not incurred in active service, and the Board concludes that, therefore, the criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  As the preponderance of the evidence is against the claim of entitlement to service connection for sleep apnea, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for sleep apnea is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


